In re Griffin, Marcus S.; Anselmo, Sharon Griffin; Griffin, Edward; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “B”, No. 83-13997; to the Court of Appeal, Fourth Circuit, No. 91CW1486.
Granted. Decision of the trial court is reversed. Keyworth v. Southern Baptist Hospitals, 491 So.2d 15 (La.1986) has retroactive effects. Plaintiffs are entitled to present testimony as to the national standards of care for the administration of oxygen to premature infants in 1964. Case is remanded to the trial court for further proceedings.